DUFFY, J.
The nomination papers in this case were tiled in the proper office on the 13th day of April. The primary election will occur on the 3rd day of May. Between the 13th day of April and the 3rd day of May, excluding those two days there are just nineteen (lays; and as the Act requires a twenty-day notice, this is not within the Statute, unless there is to be included either the 13th of April or the 3rd of May. I think the Statute means that there shall be twenty clear days. I think tlie subject matter of the Statute and the considerations of the various sections of the Statute make it necessary to construe this question of notice in that way.
Furthermore, I find that in August, 1917, the then Attorney-General, Mr. Ritchie, rendered an opinion to the same effect. It does seem to me that this opinion of tlie Attorney-General is a perfectly sound one, and I shall therefore follow it.
As to the question of whether or not the Statute requires in a case of the nomination papers of a candidate for United States Senatorship the notice to lie given shall be thirty days instead *58of twenty, in the cursory consideration of this matter which I have been able to give I do not care to express any binding opinion. The time for consideration has been too short, and the decision of the question raised on this mandamus must be delivered at once.
But it does seem to me from the argument and from the short consideration of the Statute which I have been able to give, that the law intends that a candidate for the United States Senatorship shall file his papers thirty days before the primary election, because it seems to me that Chapter 761 of the Acts of 1914, which provides for the primary election of candidates for the United States Senatorship, is not repealed or modified in any way by Section 160 of the Acts of 1916. And, therefore, today, just as in 1914, a candidate for the United States Senator-ship is required to file his palmers thirty clear days before the primary election.
I shall, therefore, bo compelled to dismiss this proceeding for mandamus.